Matter of Wagner v Czerwinski (2017 NY Slip Op 06949)





Matter of Wagner v Czerwinski


2017 NY Slip Op 06949


Decided on October 4, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 4, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
VALERIE BRATHWAITE NELSON, JJ.


2017-01220
 (Docket No. O-4415-16/16A)

[*1]In the Matter of Mara C. Wagner, appellant, 
vAdam J. Czerwinski, respondent.


Richard L. Herzfeld, New York, NY, for appellant.

DECISION & ORDER
Appeal by the petitioner from an order of the Family Court, Queens County (Diane Costanzo, J.), dated December 14, 2016. The order, after a hearing, dismissed the petition alleging that Adam J. Czerwinski violated an order of protection.
ORDERED that the order is affirmed, without costs or disbursements.
The petitioner commenced this proceeding pursuant to Family Court Act article 8, alleging that Adam J. Czerwinski violated the terms of an order of protection. After a hearing, the Family Court dismissed the petition. The petitioner appeals.
The Family Court properly dismissed the petition alleging that Czerwinski violated the order of protection, as the petitioner failed to establish that Czerwinski had knowledge of the order of protection, which was issued on his default (see Matter of Huff v Smikle, 110 AD3d 996, 996-997).
The petitioner's remaining contentions are without merit.
MASTRO, J.P., LEVENTHAL, MALTESE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court